Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 2, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

  161137                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  AES MANAGEMENT, INC.,                                                                                Elizabeth M. Welch,
          Plaintiff-Appellee,                                                                                        Justices

  v                                                                SC: 161137
                                                                   COA: 346160
                                                                   Macomb CC: 2018-001589-NM
  KECKES SILVER & GADD, PC, and
  LAWRENCE S. GADD,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 6, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 2, 2021
           t0222
                                                                              Clerk